Citation Nr: 1023460	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  06-17 017	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for diabetes mellitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The Veteran served on active duty from November 1972 to 
February 1993.

This case comes before the Board of Veterans' Appeals on 
appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The United States Court of Appeals for Veterans Claims 
(Court) in Haas v. Nicholson, 20 Vet. App. 257 (2006), 
reversed a decision of the Board that had denied service 
connection for disabilities claimed as a result of exposure 
to Agent Orange based upon service on a vessel off the shore 
of Vietnam and/or receipt of the Vietnam Service Medal (VSM).  
VA appealed this decision to the United States Court of 
Appeals for the Federal Circuit, and a stay went into effect 
for similar claims pending resolution of the litigation.  See 
Ribaudo v. Nicholson, 21 Vet. App. 137 (2007).

On May 8, 2008, the Federal Circuit issued its decision in 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) where it 
reversed the decision of the Court, holding that the Court 
had erred in rejecting VA's interpretation of 38 C.F.R. 
§ 3.307(a)(6)(iii) as requiring a service member's presence 
at some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  The 
appellant in Haas filed a petition for a writ of certiorari 
to the Supreme Court, which was denied on January 21, 2009.  
See Haas v. Peake, 129 S.Ct 1002, 173 L.Ed.2d. 315 (2009).

In July 2008, the Board deferred adjudication of this claim 
as the Veteran's allegation of off-shore service in the 
Republic of the Vietnam during the Vietnam War fell within 
the Haas stay criteria.  As the stay of Haas-related cases is 
no longer in effect, and in light of the Supreme Court's 
denial of certiorari, VA's Office of General Counsel advised 
that the Board may resume adjudication of the previously 
stayed cases.  The Chairman of the Board lifted the stay on 
January 22, 2009.  See Chairman's Memorandum, No. 01-09-03 
dated January 22, 2009.  Accordingly, the issue is now before 
the Board for appellate consideration. 

In July 2009, the Board remanded this claim to the RO, via 
the Appeals Management Center (AMC), in Washington, D.C., for 
further evidentiary development.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
November 1972 to February 1993.

2.	On June 7, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

On June 7, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.


		
JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


